Citation Nr: 1623494	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-22 447A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973.  He had additional service with the Army National Guard.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2014, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.

In September 2014, the Board remanded the instant claims for additional development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus had its onset during his military service.

2.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest to a compensable degree within one year of the Veteran's discharge from service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

With regard to the Veteran's claim for service connection for bilateral hearing loss, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a December 2008 letter, sent prior to the initial unfavorable decision issued in August 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded a VA examination in May 2009 addressing the etiology of his bilateral hearing loss.  However, the Board determined in the September 2014 remand that such opinion was inadequate to decide the matter and directed that an addendum opinion be obtained.  Such opinion was rendered in November 2014.  The Board finds that such opinion is adequate to decide the Veteran's claim for service connection for bilateral hearing loss as it was predicated on a review of the record, which included the Veteran's relevant medical history and lay statements of record.  The examiner proffered an opinion that considered all of the pertinent evidence of record, to include the lay evidence, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue of entitlement to service connection for bilateral hearing loss has been met.

Additionally, the Veteran was provided an opportunity to set forth his contentions during a June 2014 Board hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the June 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony was solicited regarding the Veteran's in-service experiences he alleges resulted in his hearing loss, the type and onset of symptoms, and his contention that his military service caused his hearing loss.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining an additional VA opinion, which was obtained in November 2014.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As discussed above, in September 2014, the Board remanded the matter to obtain a VA opinion, which included consideration of the Veteran's lay statements and his in-service hearing threshold shift.  Such opinion was obtained in November 2014.  Thereafter, the Veteran's bilateral hearing loss claim was readjudicated in the November 2014 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he currently has tinnitus and bilateral hearing loss as a result of his military service.  In this regard, he testified in the June 2014 Board hearing that, during his service in Vietnam, he was exposed to hazardous noise during his assigned helicopter routes from weapons being fired and the helicopter rotors.  He further stated that his hearing loss first started when a pilot carried him up and then suddenly dropped down, injuring his left ear.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Federal Circuit held that where there is an allegation of acoustic trauma, tinnitus is an organic disease of the nervous system and therefore a presumptive disability.

In this regard, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Tinnitus

With respect to the Veteran's claim for tinnitus, the Board finds that the first element of service connection, a current diagnosis, has been met.  In the May 2009 VA examination, the Veteran reported current tinnitus to the examiner.  He also reported current ringing in his ears during the June 2014 Board hearing.  The Board notes that the Veteran is competent to report on matters observed or within his personal knowledge. See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007). See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking."  It is usually subjective in type.  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the Veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002).  As the Veteran has offered competent and credible descriptions of tinnitus, the Board finds that he has a current diagnosis of such disorder.

Next, the Board finds that the Veteran competently reported his noise exposure during his service in Vietnam.  In this regard, he served in Vietnam as a petroleum storage specialist and earned the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal as reflected on his Form DD-214.  In a service connection claim, the Board must give due consideration to the places, types, and circumstances of a Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  Thus, the Board acknowledges that the Veteran experienced in-service acoustic trauma coincident with his service in Vietnam. 38 U.S.C.A. § 1154(a).  Given the Veteran's competent and credible descriptions of his service, as well as his documented MOS and service medals, exposure to loud noise in-service is established, and the in-service criterion is met.

Consequently, the only remaining question is whether the Veteran's current tinnitus is related to service.  At the May 2009 VA examination, the Veteran reported that his current tinnitus had its onset "since Vietnam" and remained constant.  The examiner opined that the Veteran's tinnitus was at least as likely as not associated with his hearing loss, but found that both hearing loss and tinnitus were not due to military service.  However, the May 2009 VA examiner did not discuss the significance of the Veteran's report of recurrent tinnitus since service.  Further, the Board found the examination report inadequate due to a lack of rationale.  As such, an addendum opinion was obtained in November 2014.  At such time, the examiner again opined that the Veteran's tinnitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness; however, the entirety of the rationale was referable only to the Veteran's bilateral hearing loss.  Therefore, the Board finds that such opinion is likewise inadequate to decide the Veteran's claim for service connection for tinnitus. 

Consequently, there is no probative medical opinion addressing the etiology of the Veteran's tinnitus.  However, during the June 2014 Board hearing, the Veteran testified that the ringing in his ears has been present since service.  He indicated such had worsened over time and is present in both ears.  Furthermore, a June 2014 statement from the Veteran's wife indicated that the ringing in his ears has been present continually throughout their approximately forty years of marriage.  The Board has no reason to doubt the veracity of the Veteran and his wife.  

In this regard, as noted previously, service connection may be granted based on continuity of symptomatology of a chronic disease, which includes tinnitus, under 38 C.F.R. § 3.309(a), despite the absence of a medical nexus opinion linking the present disability to the in-service noise exposure. See Fountain, supra.  Thus, service connection may be granted on the basis of continuity of symptomatology, even if there is no medical evidence of a nexus between the in-service noise exposure and the Veteran's current tinnitus. 

In this case, the Board acknowledges that tinnitus was not explicitly diagnosed during service.  However, the Veteran has competently and credibly attested to experiencing tinnitus after in-service noise exposure and that the condition has been recurrent since service.  His spouse has also offered evidence that the Veteran's tinnitus has persisted since service.

As such, the record contains credible evidence of tinnitus symptomatology beginning during service and continuing since discharge.  The Board has no reason to doubt the veracity of the Veteran's recollections.  In light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that tinnitus had its onset during his military service.  Consequently, service connection for such disorder is warranted. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Bilateral Hearing Loss

The Veteran claims he currently has bilateral hearing loss as a result of his military service.  As previously noted, he testified that, while on active duty, he was exposed to hazardous noise from being assigned to helicopter routes, gunfire, and an incident where a pilot dropped down suddenly, injuring his left ear.

The Board notes that the May 2009 VA examination report confirmed that the Veteran suffers from hearing loss for VA purposes.  Thus, the current disability criterion is met.

Next, the Board finds that the Veteran had in-service noise exposure.  As stated above, he competently reported his noise exposure during service.  Further, the service personnel records show he served as a petroleum storage specialist and earned the National Defense Service Medal, Vietnam Service Medal and Vietnam Campaign Medal.  Given the Veteran's competent and credible descriptions of his service, as well as his documented MOS and service medals, exposure to loud noise in-service is established, and the in-service criterion is met.

The final question is whether the Veteran's current hearing loss is related to his in-service noise exposure.

The Board notes the Veteran's STRs are silent for complaints, treatment, or diagnoses referable to hearing loss.  However, the records include audiograms from his enlistment and separation examinations.  The Veteran's STRs reflect that, upon enlistment in December 1969, his pure tone threshold values were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
--
0
LEFT
15
10
15
--
20

Upon separation, in March 1973, pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
--
20
LEFT
30
10
15
--
25

An April 1975 National Guard enlistment examination shows that pure tone thresholds were as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
--
10
LEFT
10
10
10
--
10

The Veteran was provided with a VA examination in May 2009.  At such time, he reported military noise exposure from working as a fuel technician for three years and serving as a door gunner in Vietnam between 1970 and 1971.  He further stated that he had a titanium piece implanted in his left ear in 1994.  The examiner indicated that the Veteran's current hearing loss was less likely as not caused by or a result of his time in service.

The examiner determined the Veteran's pre-induction and separation audiograms showed hearing within normal limits bilaterally.  She cited to medical literature and concluded that there is no scientific basis for delayed or late onset noise-induced hearing loss, i.e., hearing normal at discharge and causally attributable to military noise 20-30 years later.  Thus, she noted that since the Veteran's entrance and separation audiograms showed normal hearing, there was no scientific basis for concluding that hearing loss that develops 20-30 years later is causally related to service.

As noted, in September 2014, the Board remanded the claim for an addendum opinion.  Specifically, the Board found that the May 2009 VA opinion was insufficient to decide the claim as the examiner failed to provide an adequate rationale for her opinion.  As an initial matter, the Board noted that the Veteran's service entrance and separation examinations showed normal hearing for VA purposes; however, the threshold readings suggested an upward shift in the right ear at the 500, 2000 and 4000 Hertz ranges, and in the left ear at the 500 and 4000 Hertz ranges.  In regard to the examiner's opinion, the Board observed that she primarily relied on the fact that the Veteran had normal hearing in service.  However, the finding of normal hearing at discharge is not an adequate basis for denying a claim for service connection, especially given the evidence of noise exposure and the upward threshold shift in the instant case.  See Hensley, supra.  Consequently, an addendum opinion was necessary to decide the claim.  In this regard, the examiner was instructed to discuss the Veteran's lay statements regarding the onset and continuity of symptomatology and to comment upon the significance, if any, of the threshold shift in the Veteran's hearing acuity from his December 1969 enlistment examination to his March 1973 separation examination.

In November 2014, an addendum opinion was obtained.  At such time, the examiner indicated that she reviewed the Veteran's claims file and the Board remand.  When discussing the Veteran's in-service threshold shift, she noted that audiograms before 1964 used the ASA calibration method of determining hearing loss intensity; most audiograms from 1964-1969 used the ISO(1964) standard; and since 1969, the ANSI-1969 standard has been used.  She indicated the Veteran's December 1969 enlistment audiogram is identified as an ASA audiogram because the Rudmose graph has a dB scale with 80 dB as the maximum value.  She noted that after ASA to ISO/ANSI conversion of his enlistment audiogram figures was performed, his pure tone threshold values were as follows for the December 1969 audiogram:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
13.5
--
6
LEFT
30
20
23.5
--
26

Upon separation in March 1973, the Veteran's pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
--
20
LEFT
30
10
20
--
25

The examiner reported that, after the conversion, comparison of the Veteran's separation audiogram with his enlistment audiogram reveals no evidence of noise injury (i.e., a significant hearing threshold shift) during service. She noted there is agreement in the clinical literature that a threshold shift less than 15 dB at an individual frequency is insignificant.  Therefore, no upward shift is documented in service for the Veteran.  She further noted that there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after the exposure and a prolonged delay in the onset of noise-induced hearing loss was "unlikely".  She reported physiological changes due to noise are expressed within hours or days of injury.  She further noted the Veteran's history is significant for recreational noise exposure, including some hunting, the use of power tools for woodworking, as well as presbycusis which may have contributed to his current hearing loss.  She cited to additional medical literature which stated "in the United States, as in other developed nations, most hearing loss develops gradually during middle or old age, without any identifiable cause or association other than advancing years."

With regard to the Veteran's lay evidence, the November 2014 examiner noted that at his May 2009 VA audiology examination, the Veteran stated that ENT Dr. C.C. inserted a titanium "piece" in his left ear in 1994.  In a June 2014 statement, the Veteran's wife further reported that the implant did improve his hearing.  However, the examiner indicated the purpose of such an implant as the one referenced is to improve the hearing for someone with a conductive or mixed type of hearing loss (e.g., for middle ear conditions requiring an ossiculoplasty, stapedioplasty, or myringoplasty).  Conversely, she noted the type of hearing loss associated with noise exposure is sensorineural.
 
The Board accords great probative weight to the November 2014 VA opinion.  In this regard, the examiner proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran and his wife, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.  Though in-service audiograms reflect a slight variance in hearing, the Board notes that the examiner specifically noted review of the Veteran's in-service audiograms, and found that such did not qualify as a shift in thresholds.  The Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board acknowledges the Veteran's and his wife's lay evidence.  As discussed above, the Veteran reported in the June 2014 Board hearing that his hearing loss began in service and got progressively worse over time.  He further indicated that in 1994 a titanium piece was implanted to improve hearing in his left ear and in the June 2014 statement, his spouse reported that they were unable to obtain records of the procedure because the records are only kept for ten years.

In its analysis, the Board considered the Veteran's and his spouse's statements linking his current bilateral hearing loss to his military service, to include noise exposure.  While it is an error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence. See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).

The Board notes that the Veteran and his spouse are competent to describe their experiences with his hearing loss symptoms, but they are not competent to establish a medical etiology or nexus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the question of the etiology of his bilateral hearing loss falls outside the realm of common knowledge of a lay person and as such involves consideration of the impact acoustic and physical trauma has on the inner workings of the ear. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran and his spouse have not demonstrated that they are experts in determining the etiology of hearing loss, and are lay people in this regard.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's and his spouse's opinions are of less probative value than the competent medical evidence, i.e., the November 2014 VA opinion.  

The Board further finds that presumptive service connection for bilateral hearing loss is not warranted as such did not manifest to a compensable degree within one year of the Veteran's discharge from active duty in March 1973.  In this regard, at his April 1975 enlistment examination for the National Guard, his hearing was normal.  Furthermore, while the Board has considered his statements regarding a continuity of decreased hearing since service, the Board finds that they are outweighed by the contemporaneous evidence demonstrating normal hearing in 1975.  As such, the Board finds that presumptive service connection for bilateral hearing loss is not warranted.   

Accordingly, because bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest to a compensable degree within one year of the Veteran's discharge from service, service connection for such disorder is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Thus, that doctrine is not applicable in the instant appeal, and thus, the Veteran's claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


